Title: To James Madison from Ebenezer Stevens, 26 March 1801
From: Stevens, Ebenezer
To: Madison, James


Sir
New York 26th. March 1801
On the 13th. Inst. I forwarded you Invoices & Bill Lading of a Cargo I have laden on board the Ship Grand Turk, by order of your late Predecessor, for account of the Tunisian Powers. The Ship is now ready to proceed on her Voyage, and is only waiting for the necessary Certificates and documents, to accompany the Invo. I beg leave to solicit your early attention in forwarding them, as the demurage commences soon.
I wrote you a few days since, advising of my Brig Minerva, Capt Matthew’s, being bound to Isle of France. If you have occasion to forward any letters to that quarter, my son who goes out as Super-Cargo will take charge of them. My friend Genl. Gates has wrote, for a letter, for my son.
I annex you a memorandum of the articles remaining to complete the demand of the Tunisian powers—and would observe that the powder may be got, from the Secry at War as Government has about 300 Tons in their Magazines—and there is a great scarcity of that article at Market. The Cannon also might be obtaind from the Navy Department.
This Cargo will require a Ship of about 350 Tons, to freight it to Tunis. I have the Honor to be Sir with respect Your Hble St.
Ebenr Stevens.



4th. Cargo


26.
Cannon, 12 pounders


26.
Carriages for ditto—


250.
Quintals of Gun
}
Powder, eql. to 20 Tons—


50
  ditto—of Musquet


12
Keel pieces, of 52 feet long


58
Oak Knees


200
Forked dt.


36
Oak plank 4½ In:


112
pieces Scantling


2244.
piene plank, from 14 to 18 feet long: & 4 In: thick


27
Barrels pitch


80
 dt.  Tar.



 

   
   RC (DNA: RG 59, ML).



   
   Letter not found.


